815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman Howard BITTNER, Petitioner-Appellant,v.T.L. MORRIS, Supt., Respondent-Appellee.
No. 87-3033.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.
ORDER

1
Before ENGEL, KRUPANSKY and GUY;  Circuit Judges.


2
On January 9, 1987, appellant filed a notice of appeal from an "order" entered December 29, 1986.  That "order" is a magistrate's report and recommendation which recommends that appellant's petition for a writ of habeas corpus (28 U.S.C. Sec. 2254) be denied.  Such an order is not appealable.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).


3
Therefore, it is ORDERED that this appeal be dismissed.